Citation Nr: 1223304	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1950 to March 1954 and from April 1954 to July 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied service connection for both bilateral hearing loss disability and tinnitus.  In October 2009, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  In October 2009, the Board granted the Veteran's motion.  In November 2009, the Board remanded the Veteran's claims to the RO for additional action.  

In April 2011, the Appeals Management Center (AMC) granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; and effectuated the award as of November 10, 2005.  In September 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the AMC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

In December 2011, the Veteran's appeal was certified and returned to the Board after completion of the Board's remand instructions.  In January 2012, the Veteran advanced new contentions as to the October 2009 hearing and requested to be afforded an additional hearing.  To provide the Veteran with every consideration in conjunction with his appeal, the Board sought clarification about his hearing request.  In May 2012, the Veteran clarified that he desired an additional hearing before a Veterans Law Judge sitting at the RO.  The Veteran has not been scheduled for the requested hearing.  See 38 C.F.R. §§ 20.700, 20.1304(a) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested hearing before a Veterans Law Judge (someone other than the undersigned) sitting at the RO. 

2.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

